DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-20 are currently pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the first processing chamber" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claims 8-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph as their dependency from a base claim that is indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 7-14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0305275 to Ichikawa et al. (hereinafter “Ichikawa”) in view of US 2016/0322234 to Lew et al. (hereinafter “Lew”).
Regarding claim 1, Ichikawa teaches a method for processing a film stack of a substrate comprising the step of conducting a radical treatment operation on the substrate and the film stack after an anneal operation [0027], the radical treatment comprising the steps of exposing the film stack to hydrogen radicals and removing contaminants from the film stack [0023 and 0027].
Ichikawa does not teach the step of conducting a thermal anneal operation on the substrate and the film stack while the substrate is directly supported on a pedestal heater, the thermal anneal operation comprising reducing one or more stress or a bow of the film stack.
Lew teaches a method for correcting substrate deformity, such as for planarizing a substrate that has bow or warped due to heating and/or cooling of a substrate during previous processing [0015], wherein the method comprises the step of heating the warped substrate while the substrate is directly supported on a pedestal heater (figure 3, #322a) [0023, 0025, and 0034-0035], and gradually decreasing the planarization temperature [0035].
When faced with the need for reducing or correcting a bow of the film stack on the substrate, the skilled artisan would have found it obvious to modify the method disclosed by Ichikawa with the step of conducting a thermal anneal operation on the substrate and the film stack while the substrate is directly supported on a pedestal heater, the thermal anneal operation comprising reducing one or more stress or a bow of the film stack, since  Lew teaches that the steps of heating a warped substrate while the substrate is directly supported on a pedestal heater, and gradually decreasing the pluralization temperature is effective for correcting substrate deformity, such as for planarizing the substrate that has bow or warped due to heating and/or cooling of a substrate during previous processing ([0015, 0023, 0025, and 0034-0035] of Lew).

Regarding claim 2, the combination of Ichikawa/Lew teaches that the radical treatment operation is conducted in a process chamber (figure 1, #40 of Ichikawa) (reads on “second process chamber”), and Lew that the thermal anneal operation on the substrate is conducted in a process chamber (see figure 3 of Lew) (reads on “first process chamber”).

Regarding claim 7, Lew further teaches the step of flowing a gas composition (reads on “first gas composition”) into a processing chamber and exposing the substrate to the gas composition [0034].

Regarding claim 8, Lew further teaches that the gas composition can comprise nitrogen gas [0034].

Regarding claim 9, Lew further teaches that the gas composition includes one or more process gases, wherein the one or more process gases may include one or more inert gases [0024].
Ichikawa/Lew does not teach that the gas composition includes a mixture of an inert gas and a reactive gas. 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Ichikawa/Lew wherein the gas composition includes a mixture of an inert gas and a reactive gas with a reasonable expectation of success, since Lew teaches that the gas composition includes one or more process gases in general, and that the one or more process gases may include one or more inert gases [0024].

Regarding claim 10, Lew further teaches that a backside surface of the substrate is in direct contact with a support surface of the pedestal (see figure 3).

Regarding claim 11, Lew further teaches that an outer diameter of the support surface is larger than an outer diameter of the backside surface of the substrate (see figure 3).

Regarding claim 12, Ichikawa/Lew does not teach that the thermal anneal operation lasts for an anneal time of at least 10 minutes, the anneal temperature is within a range of 400 ºC to 650 ºC, and an anneal pressure within a range of 10Torr to 530 Torr. 
However, the anneal time is a result effective variable modifying the planarization results. For example, if the anneal time is too low, it risks insufficient planarization of the substrate, while if the anneal time is too high, it wastes time. Without evidence of unexpected results, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine the appropriate anneal time with predictable results, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only routine skill in the art. Consult MPEP 2144.05II.
In addition, the anneal temperature is a result effective variable modifying the planarization results. For example, if the anneal temperature is too low, it risks insufficient planarization of the substrate, while if the anneal temperature is too high, it wastes energy. Without evidence of unexpected results, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine the appropriate anneal temperature with predictable results, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only routine skill in the art. Consult MPEP 2144.05II.
Moreover, the anneal pressure is a result effective variable modifying the planarization results. For example, if the anneal pressure is too low, it risks insufficient planarization of the substrate, while if the anneal pressure is too high, it can damage the process chamber or the substrate. Without evidence of unexpected results, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine the appropriate anneal pressure with predictable results, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only routine skill in the art. Consult MPEP 2144.05II.

Regarding claim 13, Ichikawa further teaches that the radical treatment operation comprises exposing the film stack to a cleaning gas (reads on “second gas composition”) composition including hydrogen [0023].

Regarding claim 14, Ichikawa/Lew does not explicitly teach that the cleaning gas composition further includes argon. 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Ichikawa/Lew wherein the cleaning gas further includes argon with a reasonable expectation of success, since Ichikawa teaches that H2 and argon can be used as the cleaning gas [0023].

Regarding claim 20, Ichikawa teaches a system and a method for processing a film stack of a substrate comprising the step of conducting a radical treatment operation on the substrate and the film stack after an anneal operation [0027], the radical treatment comprising the steps of exposing the film stack to hydrogen radicals and removing contaminants from the film stack [0023 and 0027].
Ichikawa does not teach the step of conducting a thermal anneal operation on the substrate and the film stack while the substrate is directly supported on a pedestal heater, the thermal anneal operation comprising reducing one or more stress or a bow of the film stack, and a non-transitory computer readable storage medium having stored thereon, computer-executable instructions that, when executed by a processor, cause the processor to perform the method of processing a film stack of a substrate.
Lew teaches a system and a method for correcting substrate deformity, such as for planarizing a substrate that has bow or warped due to heating and/or cooling of a substrate during previous processing [0015], wherein the method comprises the step of heating the warped substrate while the substrate is directly supported on a pedestal heater (figure 3, #322a) [0023, 0025, and 0034-0035], and gradually decreasing the planarization temperature [0035]. In addition, Lew teaches that the system comprises a central processing unit (CPU), a memory, wherein the memory, or computer-readable medium, of the CPU may be one or more of readily available memory such as random access memory (RAM), read only memory (ROM), floppy disk, hard disk, or any other form of digital storage, local or remote, and support circuits for facilitating the control of the components of the process chamber, wherein the computer processor can control various chambers and sub-processors, wherein the method performed can be stored in the memory as a software routine [0029].
When faced with the need for reducing or correcting a bow of the film stack on the substrate, the skilled artisan would have found it obvious to perform the step of conducting a thermal anneal operation on the substrate and the film stack while the substrate is directly supported on a pedestal heater, the thermal anneal operation comprising reducing one or more stress or a bow of the film stack, since  Lew teaches that the steps of heating a warped substrate while the substrate is directly supported on a pedestal heater, and gradually decreasing the pluralization temperature is effective for correcting substrate deformity, such as for planarize a substrate that has bow or warped due to heating and/or cooling of the substrate during previous processing ([0015, 0023, 0025, and 0034-0035] of Lew).
Moreover, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Ichikawa/Lew with a non-transitory computer readable storage medium having stored thereon, computer-executable instructions that, when executed by a processor, cause the processor to perform the substrate processing method as taught by Ichikawa/Lew, for the automatization of the substrate processing system.

Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0305275 to Ichikawa et al. (hereinafter “Ichikawa”) in view of US 2016/0322234 to Lew et al. (hereinafter “Lew”), and in further US 2008/0317975 to Furui et al. (hereinafter “Furui”).
Regarding claim 3, Lew further teaches that after the thermal operation is conducted the substrate is transferred out of the process chamber (reads on “first processing chamber”) [0036].
Ichikawa/Lew does not teach the step of cleaning the first process, wherein cleaning the first process chamber comprises the step of flowing an oxygen plasma into a first process volume of the first process chamber from a plasma source, wherein the oxygen plasma flows into the first processing volume at a flow rate that is within a range of 10 sccm to 50,000 sccm, and the cleaning of the first process chamber is conducted at a cleaning temperature that is about 600 degrees Celsius.
However, it was known in the art to clean a process chamber with oxygen plasma. For example, Furui teach cleaning a process chamber by flowing a cleaning gas such as H2/O2 into the process chamber, and converting it into plasma, wherein the O2 gas flow rate that is within a range from 1 to 2000mL/min, and a temperature within a range from room temperature to 800ºC [0050-0053]. In the case the claimed range overlaps or lies inside ranges disclosed by the prior art a prima facie case of obviousness exists. Consult MPEP 2144.05.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Ichikawa/Lew with the step of cleaning the first process, wherein cleaning the first process chamber comprises the step of flowing an oxygen plasma into a first process volume of the first process chamber from a plasma source, wherein the oxygen plasma flows into the first processing volume at a flow rate that is within a range of 10 sccm to 50,000 sccm, and the cleaning of the first process chamber is conducted at a cleaning temperature that is about 600 ºC as taught by Furui, for the purpose of reducing or removing contaminants present in the process chamber that can adversely affect substrates to be processed into the chamber ([0002] of Furui).

Regarding claim 4, Ichikawa/Lew/Furui does not teach that the cleaning of the first process chamber is conducted prior to conducting the radical treatment operation on the substrate and the film stack.
However, it is noted that there are only three possibilities a) the cleaning of the first processing chamber is conducted prior to conducting the radical treatment operation, b) the cleaning of the first processing chamber is conducted after conducting the radical treatment operation, and c) the cleaning of the first processing chamber is conducted simultaneously with the step of conducting the radical treatment operation, and the skilled artisan would have found it obvious to try the Ichikawa/Lew/Furui method wherein the cleaning of the first processing chamber is conducted prior to conducting the radical treatment operation, with a reasonable expectation of success.

Regarding claim 5, Ichikawa/Lew/Furui does not teach that the cleaning of the first process chamber is conducted at least partially simultaneously with the step of conducting the radical treatment operation on the substrate and the film stack.
However, it is noted that there are only three possibilities a) the cleaning of the first processing chamber is conducted prior to conducting the radical treatment operation, b) the cleaning of the first processing chamber is conducted after conducting the radical treatment operation, and c) the cleaning of the first processing chamber is conducted simultaneously with the step of conducting the radical treatment operation, and the skilled artisan would have found it obvious to try the Ichikawa/Lew/Furui method wherein the cleaning of the first processing chamber is conducted simultaneously with the step of conducting the radical treatment operation, with a reasonable expectation of success.

Regarding claim 6, Ichikawa/Lew/Furui does not teach that the cleaning of the first process chamber is conducted after conducting the radical treatment operation on the substrate and the film stack.
However, it is noted that there are only three possibilities a) the cleaning of the first processing chamber is conducted prior to conducting the radical treatment operation, b) the cleaning of the first processing chamber is conducted after conducting the radical treatment operation, and c) the cleaning of the first processing chamber is conducted simultaneously with the step of conducting the radical treatment operation, and the skilled artisan would have found it obvious to try the Ichikawa/Lew/Furui method wherein the cleaning of the first processing chamber is conducted after conducting the radical treatment operation, with a reasonable expectation of success.

Claims 15-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0305275 to Ichikawa et al. (hereinafter “Ichikawa”) in view of US 2016/0322234 to Lew et al. (hereinafter “Lew”), and in further US 2019/0062904 to Hawrylchak et al. (hereinafter “Hawrylchak”).
Regarding claim 15, Ichikawa/Lew does not teach that the radical treatment operation last for a radical time that is within a range of 30 seconds to 90 seconds, the radical treatment operation is conducted at a radical temperature within a range of 100ºC to 650ºC, and that the radical treatment operation is conducted at a radical pressure that is less than 1 Torr.
Hawrylchak teaches a method for removing contaminants from a substrate with hydrogen radicals at a temperature of about 500ºC, and a pressure of about 1 Torr, wherein the radical treatment last for about 1 minute [0093]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Ichikawa/Lew wherein the radical treatment operation last for about 1 minute, and is conducted at temperature of about 500ºC, and pressure of about 1 Torr as taught by Hawrylchak, since Hawrylchak teaches that these processing conditions are effective for cleaning a substrate with hydrogen radicals ([0093] of Hawrylchak).

Regarding claim 16, Ichikawa teaches a method for processing a film stack of a substrate comprising the step of conducting a radical treatment operation on the substrate and the film stack after an anneal treatment [0027], the radical treatment comprising the steps of flowing a cleaning gas (reads on “second gas”) including hydrogen radicals and exposing the film stack to hydrogen radicals and removing contaminants from the film stack [0023 and 0027]. 
Ichikawa does not teach the step of conducting a thermal anneal operation on the substrate and the film stack while a backside surface of the substrate is in direct contact with a support surface of a pedestal heater, wherein an outer diameter of the support surface is larger than an outer diameter of the backside surface, the thermal anneal operation comprising the steps of flowing a first gas composition, the first gas composition comprising one or more of hydrogen, helium, nitrogen, or oxygen, and exposing the film stack and the substrate to the first gas composition. 
Lew teaches a method for correcting substrate deformity, such as for planarizing a substrate that has bow or warped due to heating and/or cooling of a substrate during previous processing [0015], wherein the method comprises the step of heating the warped substrate while the substrate is directly supported on a pedestal heater (figure 3, #322a), wherein an outer diameter of the support surface is larger than an outer diameter of the backside surface (see figure 3), flowing a gas composition (reads on “first gas”) into the processing chamber and exposing the substrate to the gas composition, wherein the gas composition (reads on “first gas”) comprise nitrogen gas [0023, 0025, and 0034-0035], and gradually decreasing the planarization temperature [0035].  
When faced with the need for reducing or correcting a bow of the film stack on the substrate, the skilled artisan would have found it obvious to modify the method disclosed by Ichikawa with the step of conducting a thermal anneal operation on the substrate and the film stack while the substrate is directly supported on a pedestal heater, wherein an outer diameter of the support surface is larger than an outer diameter of the backside surface, the thermal anneal operation comprising the steps of flowing a first gas composition, the first gas composition comprising nitrogen, and exposing the substrate to the first gas composition, since Lew teaches that heating a warped substrate while the substrate is directly supported on a pedestal heater, wherein an outer diameter of the support surface is larger than an outer diameter of the backside surface, flowing a first gas composition, the first gas composition comprising nitrogen, and exposing the substrate to the first gas composition and gradually decreasing the planarization temperature is effective for correcting substrate deformity, such as for planarizing a substrate that has bow or warped due to heating and/or cooling of a substrate during previous processing ([0015, 0023, 0025, and 0034-0035] of Lew).
Ichikawa/Lew does not teach that the thermal anneal operation lasts for an anneal time of at least 10 minutes, the anneal temperature is within a range of 400 ºC to 650 ºC, and an anneal pressure within a range of 10Torr to 530 Torr. 
However, the anneal time is a result effective variable modifying the planarization results. For example, if the anneal time is too low, it risks insufficient planarization of the substrate, while if the anneal time is too high, it wastes time. Without evidence of unexpected results, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine the appropriate anneal time with predictable results, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only routine skill in the art. Consult MPEP 2144.05II.
In addition, the anneal temperature is a result effective variable modifying the planarization results. For example, if the anneal temperature is too low, it risks insufficient planarization of the substrate, while if the anneal temperature is too high, it wastes energy. Without evidence of unexpected results, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine the appropriate anneal temperature with predictable results, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only routine skill in the art. Consult MPEP 2144.05II.
Moreover, the anneal pressure is a result effective variable modifying the planarization results. For example, if the anneal pressure is too low, it risks insufficient planarization of the substrate, while if the anneal pressure is too high, it can damage the process chamber or the substrate. Without evidence of unexpected results, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine the appropriate anneal pressure with predictable results, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only routine skill in the art. Consult MPEP 2144.05II.
Ichikawa/Lew does not teach that the radical treatment operation last for a radical time that is within a range of 30 seconds to 90 seconds, the radical treatment operation is conducted at a radical temperature within a range of 100ºC to 650ºC, and that the radical treatment operation is conducted at a radical pressure that is less than 1 Torr.
Hawrylchak teaches a method for removing contaminants from a substrate with hydrogen radicals at a temperature of about 500ºC, and a pressure of about 1 Torr, wherein the radical treatment last for about 1 minute [0093]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Ichikawa/Lew wherein the radical treatment operation last for about 1 minute, and is conducted at temperature of about 500ºC, and pressure of about 1 Torr as taught by Hawrylchak, since Hawrylchak teaches that these processing conditions are effective for cleaning a substrate with hydrogen radicals ([0093] of Hawrylchak).

Regarding claim 17, the combination of Ichikawa/Lew teaches that the radical treatment operation is conducted in a process chamber (figure 1, #40 of Ichikawa) (reads on “second process chamber”), and Lew that the thermal anneal operation on the substrate is conducted in a process chamber (see figure 3 of Lew) (reads on “first process chamber”).

Regarding claim 19, Ichikawa further teaches that the cleaning gas (reads on “second gas”) comprises H2 [0023].

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0305275 to Ichikawa et al. (hereinafter “Ichikawa”) in view of US 2016/0322234 to Lew et al. (hereinafter “Lew”), and US 2019/0062904 to Hawrylchak et al. (hereinafter “Hawrylchak”), and in further view of US 2008/0317975 to Furui et al. (hereinafter “Furui”).
Regarding claim 18, Lew further teaches that after the thermal operation is conducted the substrate is transferred out of the process chamber (reads on “first process chamber”) [0036].
Ichikawa/Lew/Hawrylchak does not teach the step of cleaning the first process, wherein cleaning the first process chamber comprises the step of flowing an oxygen plasma into a first process volume of the first process chamber from a plasma source, wherein the oxygen plasma flows into the first processing volume at a flow rate that is within a range of 10 sccm to 50,000 sccm, and the cleaning of the first process chamber is conducted at a cleaning temperature that is about 600 degrees Celsius.
However, it was known in the art to clean a process chamber with oxygen plasma. For example, Furui teach cleaning a process chamber by flowing a cleaning gas such as H2/O2 into the process chamber, and converting it into plasma, wherein the O2 gas flow rate that is within a range from 1 to 2000mL/min, and a temperature within a range from room temperature to 800ºC [0050-0053]. In the case the claimed range overlaps or lies inside ranges disclosed by the prior art a prima facie case of obviousness exists. Consult MPEP 2144.05.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Ichikawa/Lew//Hawrylchak with the step of cleaning the first process, wherein cleaning the first process chamber comprises the step of flowing an oxygen plasma into a first process volume of the first process chamber from a plasma source, wherein the oxygen plasma flows into the first processing volume at a flow rate that is within a range of 10 sccm to 50,000 sccm, and the cleaning of the first process chamber is conducted at a cleaning temperature that is about 600 ºC as taught by Furui, for the purpose of reducing or removing contaminants present in the process chamber that can adversely affect substrates to be processed into the chamber ([0002] of Furui).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARLYN I RIVERA-CORDERO whose telephone number is (571)270-7680. The examiner can normally be reached Monday to Friday, 9:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mikhail Kornakov can be reached on 571-272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.I.R/Examiner, Art Unit 1714                                                                                                                                                                                                        
/ERIC W GOLIGHTLY/Primary Examiner, Art Unit 1714